Title: To Alexander Hamilton from Rufus King, 24 March 1791
From: King, Rufus
To: Hamilton, Alexander


[New York, March 24, 1791. “The Legislature of this State have incorporated the Bank, limiting its capital to a million of Dollars and its duration to twenty years. The Treasurer is authorised to subscribe to the Loan proposed to Congress all the Continental paper in the Treasury and by a bill that passed the Legislature this morning, he is directed to take in behalf of the State, one hundred and ninety shares in the National Bank. I have seen a letter from Mr. John Taylor of Albany which has created some uneasiness on account of our frontier settlements. He says ‘there is great reason to apprehend danger from the Indians in this quarter;’ but does not mention, nor have I been able to learn the grounds of this apprehension. You are sensible that almost every person here is interested in our Western Lands; their value depends upon the settlement of the frontiers, these settlements depend on Peace with the Indians, and indeed the bare possibility of a war with the six Nations, would break up our whole frontier. It is from this state of things that the war with the Wabash Indians is so much disrelished here. The Legislature have authorised the Governor to draw money from the Treasury and to take such measures as he may judge suitable to preserve the good will of the neighbouring Indians. I have said, and I presume it will be the case, that all prudent steps will be pursued to keep the six Nations quiet; that we were embarked and that it had become necessary to go forward with the War, if peace could be obtained by no other means; but I am more and more convinced that it behoves the government if practicable to finish this Indian business, in the course of the summer.” Letter not found.]
